DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

July 1, 2010

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Health Insurance Portal Launch

As you know, today marks the launch of www.Healthcare.gov, a robust and exciting consumer
focused resource on many facets of health care. This site is a government-wide initiative to
provide consumers with a place to go to receive information on the Affordable Care Act and its
implementation, information about their rights under various health care laws, educational
materials describing the public and private programs in the health care system, and coverage
options that may be available to each individual in his or her own State.
As you also know, the law required that we include information about Medicaid and CHIP
programs in the coverage options portion of this site. This required, in fairly short order, the
collection of eligibility and benefits information from each State’s Medicaid and CHIP State plan
and/or waiver documents. Your input and assistance with validation of the data was incredibly
valuable and we appreciated your willingness to turn around the information within a very short
period of time. We adjusted our data to address the comments we received and will continue to
work with States on further refinements of the data, as well as the presentation of the information
going forward. This website will be a constantly evolving product and we will seek your
guidance on future changes through a Federal/State advisory group which will be formed by the
end of this month.
As you might imagine, the programming for this portal -- combining the Medicaid and CHIP
programs with private sector programs -- was challenging to say the least. The consumer focus
of this portal remained paramount throughout the process, but implies all of the challenges that
you too have faced when providing information to consumers in your States.
Visitors to www.Healthcare.gov will be asked general questions about themselves including: age
range; self-disclosure of having a disability, health condition, or need for long-term care;
pregnancy status; whether the visitor has dependent children; and whether they have trouble
affording insurance. All Medicaid and CHIP output data are sorted based on those variables.

Page 2 – Health Insurance Portal Launch
The portal does not collect information on income or family composition, diagnosis (specific
disability or health condition), SSI status, or many other factors that would be necessary to more
precisely assess eligibility for programs or services. The portal is not intended to be a promise of
eligibility; rather it is designed to give people enough information to make an informed decision
about whether it is worthwhile to pursue one or more of the coverage options available in their
State.
The output that consumers receive from www.Healthcare.gov includes services that States make
available under Medicaid to the categorically or medically needy, CHIP services, and the
presence of potentially relevant special programs including home and community-based services
(HCBS) waivers, and 1115 demonstrations. This information is provided based on the answers to
the questions that consumers feed into the portal as they enter. The information is displayed with
a disclaimer that reinforces the message that the site does not determine eligibility. Some
programs also trigger additional disclaimers, for example, the possibility of waiting lists if
waiver program content is displayed. Finally, consumers are provided with contacts to learn
more about their coverage options including consumer information numbers and links to your
own State websites to further research the programs.
Changes to the programming and design were being made on a priority basis continuously over
the last 10 days. We provided significant feedback to that change process, based in part on your
comments and suggestions. Additionally, demonstrations were conducted at the end of last week
for different groups including State, consumer and health plan representatives. Feedback from
those demonstrations was also incorporated into the site.
However, there are several remaining change requests that will be incorporated soon after the
launch. We will be making some significant improvements including building in all State names
for programs and streamlining the design of the Medicaid results page. We look forward to
receiving your change requests and to building State suggestions into the change process. There
will also be opportunities to provide feedback embedded in the website itself. Additionally, we
will maintain the web portal mailbox that you used for the data verification process to collect
suggestions. The address is: medicaidportal@cms.hhs.gov.
I hope you will find this information helpful. I have also attached a few of the frequently asked
Questions and Answers that might be useful as you continue to familiarize yourselves with this
site. If you have questions about www.Healthcare.gov or would like to volunteer to serve on the
State workgroup to update the website, please contact Carey Appold at
Carey.Appold@cms.hhs.gov or 410-786-2117. Again, thank you for your partnership on this
effort.

Page 3 – Health Insurance Portal Launch
Attachment

Questions and Answers: HHS Web Portal (www.healthcare.gov)
Q: What is HealthCare.gov?
HealthCare.gov is a new website, debuting on July 1, 2010 in accordance with one of the
requirements of the Affordable Care Act. Its mission is to help Americans take control over their
own health care and make the choices that are right for them – by putting the power of
information at their fingertips.
The site delivers three core benefits to consumers:
•

Extensive information about your rights, how to navigate the current insurance
market, and how the Affordable Care Act will help you – tailored to your life situation
(e.g., seniors, young adults, families with children, people with disabilities, small
employers), and drawing from more than 500 pages of content written for
HealthCare.gov

•

Ability to search for both public and private health coverage options that are right
for you
–

Compiles an unprecedented catalog of federal, state, and private insurance options
for consumers in one place – including Medicaid programs, the Children’s Health
Insurance Program, the new Pre-Existing Condition Insurance Plan and other
currently operating state high risk pool plans, coverage options such as the ability
for young adults to be covered through their parents until they are 26, and
products from more than 1,000 private insurance carriers across the nation

–

Based on your answers to a series of questions, produces a menu of potential
coverage choices personalized for you – with literally billions of potential
personal scenarios supported

–

Coming in October of this year: private insurance plan price estimates and
more detailed information on benefits and cost sharing (e.g., deductibles, coinsurance), putting even more power in the hands of consumers

Information about new resources and benefits provided by the Affordable Care Act,
as they become available, such as the Patient’s Bill of Rights and new benefits for
seniors; you can sign up for email updates to stay informed
The version of HealthCare.gov launched on July 1, 2010 is just the beginning – with the help of
user feedback gathered throughout the site, we will be continually adding to the information on
the site and make it ever easier to use. As health care gets better, so will HealthCare.gov.

Page 4 – Health Insurance Portal Launch
Q: How many products are on HealthCare.gov as of July 1?
HealthCare.gov has assembled an unprecedented catalog of federal, state, and private insurance
options for consumers in one place. This catalog includes:
Every state Medicaid program
Every state Children’s Health Insurance Program (CHIP)
The new Pre-Existing Condition Insurance Plan (PCIP) created by the Affordable Care
Act
Other high risk pool programs currently operated by states
Special options you have in particular situations, such as COBRA, the ability to enroll in
a spouse’s plan, the ability to get coverage under your parents’ plan until you’re 26
(newly created by the Affordable Care Act), etc.
Products currently available from more than 1,000 private insurance carriers across the
nation
– Note: a “carrier” is defined as an insurer registered with a state (so Aetna of Iowa
and Aetna of Georgia are considered two carriers)
– HealthCare.gov currently lists 5,561 open products (products open for enrollment)
from these carriers – 2,030 in the individual health insurance market and 3,531 in
the small employer market
– These 5,561 products break down into many more insurance “plans” – many of
these products offer multiple variations of co-insurance, copayments, deductibles,
etc.
– Another way of saying this is that in October, when HealthCare.gov will start
providing price estimates, these 5,561 products will turn into many more “plans,”
because for each product, each combination of co-insurance, copayment, and
deductible will have a different price estimate
– We will continually add to and refine this inventory of insurance products over
time
Q: What information does HealthCare.gov have on each coverage option?
For Medicaid, we provide a list of services covered and special program notes that are
relevant to your specific situation, based on your answers to the portal’s questions, plus a
link to the state Medicaid website
For CHIP, we provide a list of services covered and special program notes that are
relevant to your situation, plus a link to each state’s CHIP website.

Page 5 – Health Insurance Portal Launch
For the new Pre-Existing Condition Insurance Plan (PCIP) created by the Affordable
Care Act, we provide eligibility criteria and let you know if the PCIP in your state is run
by your state or by the federal government. For state-run plans, wherever available, we
provide cost-sharing information (e.g., deductibles, co-insurance), premium ranges, when
the plan is open for enrollment, and a web link to the plan. For the federally-run PCIP
program, we connect you to the program’s site, where you can learn more about the
program’s benefits, premiums, and how to apply
For other state high risk pool plans, we provide eligibility criteria, cost-sharing
information (e.g., deductibles, co-insurance), premium ranges, contact phone number and
link to the plan
For special options you have in particular situations, such as COBRA, the ability to enroll
in a spouse’s plan, and the ability to get coverage under your parents’ plan until you’re 26
(newly created by the Affordable Care Act), we provide you with a summary of this
option and connect you as appropriate to websites where you can learn more
For private insurance plans, we let you know which plans are currently offered in your
zip code – including (if provided by the insurer) web links to a summary of plan benefits,
provider network directory, drugs covered, and the insurer’s website, plus a contact
phone number to get coverage and premium information specific to you. For small
employers, who today rely primarily on agents for information about available plans, the
ability to see the full range of small group plans offered will be particularly new and
important.
In the event that specific coverage options don’t work for you, HealthCare.gov will
enable you to find affordable care options by providing a link to safety net providers and
community health centers near you.
And in October 2010, we will start providing price estimates for private insurance plans,
along with more detailed information on benefits and cost-sharing (e.g., deductibles, coinsurance), provided by the insurance carriers.
Finally, in addition to the information above on each type of product, HealthCare.gov also knows
when different coverage or care options might be applicable to you. Based on your answers to a
short series of questions, HealthCare.gov produces a customized menu of potential coverage
choices tailored to your personal situation (with literally billions of potential personal situations
supported).

Page 6 – Health Insurance Portal Launch
Q: How are you going to improve HealthCare.gov over time?
We’ll be continually refining and adding to the information we provide about coverage options
for consumers – both public programs, such as Medicaid and the Children’s Health Insurance
Program (CHIP), and private insurance plans. Information about State coverage programs (in
addition to Medicaid, CHIP, and high-risk pools) will also be added in the future.
In October 2010, we’ll be adding pricing information for private insurance plans, along with
more detailed information about benefits and cost sharing (e.g., deductibles, co-insurance).
Prices will be estimates, so consumers will need to check directly with the insurance companies
to get a final price. Beyond October, we plan to add more useful information about private
insurance plans, including the percentage of premiums spent on administrative costs.
We’ll also be expanding the “Learn About Prevention” and “Compare Care Quality” areas of the
website with additional information and tools that help you get the best health care and stay
healthy.
In the future, we will begin to collect plan performance information from insurance companies
and other sources (for example, on medical loss ratios and claims payment practices.) These
performance data can help consumers make meaningful plan comparisons and informed
coverage choices.
We are deeply committed to making this site as useful to consumers as possible. Throughout the
site, we have embedded the opportunity for users to give us feedback, webpage by webpage, in
the form of yellow bubbles. Users can use these bubbles to tell us what they like -- and what
they don’t. They can tell us what they feel the site is missing. With their help, we will continue
to improve the site to make sure consumers are getting the information they need to make smart
health care choices.

